Citation Nr: 0215922	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  99-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of 
thrombophlebitis with lymphedema of the left leg, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1954 to February 
1955.
This case comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  Residuals of thrombophlebitis with lymphedema of the left 
leg are manifested by persistent swelling of leg or thigh 
which is increased on standing or walking 1 or 2 hours, 
readily relieved by recumbency.

3.  Residuals of thrombophlebitis with lymphedema of the left 
leg are not manifested by persistent edema and stasis 
pigmentation or eczema, with or without ulceration. 


CONCLUSIONS OF LAW

1. Under the rating criteria in effect prior to January 12, 
1998, an increased evaluation of 30 percent for residuals of 
thrombophlebitis with lymphedema of the left leg are met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7121 
(1997 and 2001).

2. Under the rating criteria in effect from January 12, 1998, 
an increased evaluation in excess of 30 percent for residuals 
of thrombophlebitis with lymphedema of the left leg are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 
7121 (1997 and 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1964, the veteran was assigned service connection 
for residuals of thrombophlebitis with lymphedema of the left 
leg with a 10 percent rating effective from November 1963.  
The 10 percent rating has remained in effect to the present.  

The veteran contends that his service-connected disability is 
more severe than currently evaluated, and that an increased 
rating should be assigned.  After a review of the evidence, 
the Board finds that the evidence does support the veteran's 
contentions.

In order to evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).

I.  Increased Evaluation for Residuals of Thrombophlebitis 
with Lymphedema

During the course of the veteran's appeal, the regulations 
pertaining to cardiovascular disorders, including those 
pertaining to phlebitis and thrombophlebitis, were revised.  
The veteran's residuals of thrombophlebitis with lymphedema 
of the left leg were initially evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7121.  (effective prior to January 
12, 1998).  This code provides that a 100 percent rating is 
assigned for unilateral phlebitis or thrombophlebitis with 
obliteration of deep return circulation, including traumatic 
conditions, with massive board-like swelling and severe and 
constant pain at rest.  A 60 percent rating is given for 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation, 
cyanosis, eczema, or ulceration.  A 30 percent rating is 
warranted for persistent swelling of leg or thigh which is 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis or persistent swelling of arm or forearm, 
increased in the dependent position.  Persistent moderate 
swelling of leg not markedly increased on standing or walking 
or persistent swelling of arm or forearm not increased in the 
dependent position is assigned a 10 percent rating.  

On January 12, 1998, the rating criteria of Diagnostic Code 
7121 were revised.  The Schedule currently rates residuals of 
thrombophlebitis with lymphedema of the left leg under 
Diagnostic Code 7121 as post-phlebitic syndrome of any 
etiology.  See 38 C.F.R. Part 4, § 4.104, Diagnostic Code 
7121 (2001).  A 100 percent rating is assigned for venous 
disease including massive, board-like edema with constant 
pain at rest.  Under Diagnostic Code 7121, a 60 percent 
rating is given for persistent edema or subcutaneous 
induration, statis pigmentation or eczema, and persistent 
ulceration.  Persistent edema and statis pigmentation or 
eczema, with or without intermittent ulceration receives a 40 
percent rating.  A 20 percent rating is assigned for 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning statis pigmentation or 
eczema.  Finally, a 10 percent rating is given for 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery under 
Diagnostic Code 7121.  See 38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7121 (2001).    

In the November 1997 VA Compensation and Pension Examination 
report, the examiner noted that the veteran had no 
superficial phlebitis, cold sensitivity, ulceration, or 
tissue loss.  The examiner listed a diagnosis of 
thrombophlebitis with lymphedema of the left leg in the 
report.  The report stated that veteran suffered from severe 
pitting edema grade III/IV on the left distal leg and ankle.  
While the examination report stated that the veteran's leg 
was purple and severely tender upon palpation, it also noted 
that the veteran's symptoms were relieved by elevation for 
the duration of more than one hour.       

A November 1998 VA radiology report stated that the veteran 
suffered no deep venous thrombosis insufficiency of the deep 
venous system, particularly in the superficial femoral and 
popliteal veins.  The examiner stated in the examination 
report that he could not identify any left lower extremity 
deep venous thrombosis.  It was also noted in the report that 
compared to a prior January 1998 examination, there had been 
no significant interval change in the veteran's condition.

VA treatment records from February to May 2000 show a 
diagnosis of left leg deep venous thrombosis as well as 
pitting and non-pitting edema.              

In a September 2002 VA examination report, the veteran 
complained that his disability precluded exercise and 
exertion.  The veteran stated in the report that he cannot 
walk prolonged distances or stand for more than two hours.  
Symptoms of redness, fever, and pain on the left leg were 
reported by the veteran during the examination.  It was noted 
that the veteran did not receive any current treatment for 
his venous disability but felt a pulsating needle sensation 
on his left calf and below his knee as well as numbness in 
the plantar aspect of his foot after prolonged walking or 
standing.  The examiner diagnosed that veteran with residuals 
of thrombophlebitis with lymphedema of the left leg.  It was 
noted that the veteran had board-like edema on the left leg 
below the knee, which was more pronounced on the left ankle 
with 5 cm. difference as seen on lymphedema.  The examiner 
stated that the edema of the left leg below the knee was 
partly released by elevation of that extremity.  The examiner 
did not report the existence of ulcer, varicose veins, stasis 
pigmentation, or eczema on the veteran's left leg.  While the 
examiner noted a loss of hair distally on the veteran's left 
leg and moderate tenderness on palpation, the veteran's leg 
was not found to be red or warm.     

In the September 2002 report, the examiner referenced a 
September 2001 left leg venous duplex report.  The examiner 
stated that September 2001 showed an adequate Doppler signal 
and a color flow pattern with no evidence of thrombus 
formation in the veteran's left leg.  It was also noted that 
adequate compressibility was elicited and that the caliber of 
veins was within normal limits.

Since the veteran's claim for an increased rating for his 
service-connected residuals of thrombophlebitis with 
lymphedema of the left leg was pending when the regulations 
pertaining to cardiovascular disorders were revised, he is 
entitled to the version of the law most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

In this case, the veteran's claim for increased evaluation is 
warranted and the old rating criteria for Diagnostic Code 
7121 in effect prior to January 12, 1998 is the version of 
the law most favorable to him.  The evidence does allow the 
veteran to receive an increased rating of 30 percent under 
the old rating criteria in effect prior to January 12, 1998 
for Diagnostic Code 7121.  The most recent VA examination in 
September 2002 shows that the veteran experiences board-like 
edema and is only able to partly relieve his symptoms by 
elevation of the extremity.  The veteran also complained in 
the report that he cannot walk prolonged distances or stand 
for more than two hours.  However, the veteran does not 
exhibit the criteria need for a 60 percent rating under this 
code.  Competent medical evidence shows that while the 
veteran experiences persistent swelling, subsiding only very 
slightly and incompletely with recumbency elevation, he does 
not suffer from pigmentation, cyanosis, eczema, or 
ulceration.

Medical evidence also does not show that the veteran has the 
criteria needed for a rating in excess of 30 percent rating 
under the revised rating criteria for Diagnostic Code 7121 
that was in effect from January 12, 1998.  As discussed 
above, it has not been reported that the veteran suffers from 
any form of stasis pigmentation, eczema, or ulceration.  The 
Board finds that the evidence shows that the veteran's 
residuals of thrombophlebitis with lymphedema of the left leg 
meet or more nearly approximate the criteria needed for a 30 
percent rating under Diagnostic Code 7121.  See 38 C.F.R. 
Part 4, § 4.104, Diagnostic Code 7121 (1997 and 2001), 
38 C.F.R. § 4.7.

II. VCAA

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete review of the veteran's 
claims folder.  The Board finds that the RO advised the 
veteran of the evidence necessary to support his claim for 
entitlement to an increased evaluation for residuals of 
thrombophlebitis with lymphedema of the left leg.  The 
veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  In a May 2000 statement, the 
veteran's representative argued that records of the veteran's 
June 1996 hospitalization and outpatient treatment at the 
Bronx, NY VAMC had not been requested, obtained, and 
associated with the claims folder.  The Board notes that 
these treatment records document the status of the veteran's 
disability over a year before his claim for an increased 
evaluation was filed in October 1997.  Although the entire 
history of the disability should be taken into account, there 
is adequate evidence of record to document the history of 
this disability.  The June 1996 treatment records are not 
relevant to determine the current severity of the veteran's 
disability, and are not otherwise needed to rate the 
veteran's disability.  The RO made all reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
All evidence identified by the veteran relative to this claim 
has been obtained and associated with the claims folder.  
Moreover, the veteran has been afforded multiple VA 
examinations in order to ascertain the current severity of 
his disability.  The Board finds that VA's duty to assist the 
claimant under applicable provisions has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

This case differs from Quartuccio, in which the Court vacated 
and remanded the Board's decision for VA to obtain additional 
records, i.e., Social Security records, and noted that 
communications from VA did not meet the standard subsequently 
erected by the VCAA, in that they did not specify who is 
responsible for obtaining which evidence.  In this case, 
there is no additional development needed.  Consequently, any 
defect in such notice would not prejudice the veteran in this 
instance.  The Board finds that VA's duties to assist the 
claimant and to notify him of the evidence necessary to 
substantiate his claim has been satisfied.


ORDER

Under the rating criteria in effect prior to January 12, 
1998, a schedular 30 percent, but no greater than 30 percent, 
rating for residuals of thrombophlebitis with lymphedema of 
the left leg is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.

Under the rating criteria in effect from January 12, 1998, an 
increased rating in excess of 30 percent is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

